Citation Nr: 1437597	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a bilateral hip disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel





INTRODUCTION

The Veteran served on active duty from July 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2013 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a hearing before the Board by videoconference.  The requested hearing has not yet been scheduled.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

